UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-4589


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KEVIN A. BAKER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:06-cr-00219)


Submitted:    March 25, 2009                 Decided:   April 21, 2009


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Paul G. Gill,
Assistant Federal Public Defender, Richmond, Virginia, for
Appellant.  Chuck Rosenberg, United States Attorney, Richard D.
Cooke, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kevin A. Baker was convicted by a jury of possession

with intent to distribute cocaine base, possession of cocaine

base, and possession of a firearm by a felon, in violation of 18

U.S.C. § 922(g)(1); 21 U.S.C. §§ 841(a)(1), 844 (2006).              Baker

was sentenced to a total of 262 months’ imprisonment.               Finding

no error, we affirm.

           On appeal, counsel contends that the district court

erred in denying the motion to suppress a firearm and cocaine

base   recovered   from   the   roadside   following    a   chase   by   law

enforcement officers.       We review the factual findings underlying

the denial of a motion to suppress for clear error and the

court’s legal conclusions de novo.         United States v. Branch, 537

F.3d 328, 337 (4th Cir. 2008), cert. denied, 129 S. Ct. 943

(2009).   The evidence is construed in the light most favorable

to the prevailing party below.          United States v. Uzenski, 434

F.3d 690, 704 (4th Cir. 2006).

           Counsel   does    not   challenge   the     initial   encounter

between law enforcement and Baker.          Rather, counsel argues, as

he did in the district court, that the improper seizure occurred

when officers retained Baker’s identification card, surrounded

his vehicle, and threatened to physically remove him therefrom.

A seizure implicating the Fourth Amendment does not occur until

an “officer, by means of physical force or show of authority,

                                    2
has   in   some    way     restrained   the       liberty     of”   the   individual.

Terry v. Ohio, 392 U.S. 1, 20 n.16 (1968).                     Moreover, a seizure

requires submission to the physical force or show of authority.

California v. Hodari D., 499 U.S. 621, 626 (1991).                             Thus, the

individual “who flees the police in response to an assertion of

authority has not been seized . . . .”                    United States v. Brown,

401 F.3d 588, 594 (4th Cir. 2005).

            When officers instructed Baker to exit his vehicle, he

rolled up the window, locked the door, and refused.                       Despite the

escalation        of     the    situation,       Baker    continued       to     refuse.

Although    he     eventually      rolled       down    his   window   slightly      and

stated that the door was open, this was not a submission to

authority but rather a ruse to afford him the opportunity to

engage his gear shift and speed off.                    As it is clear that Baker

did not submit to the officers’ show of authority, a seizure did

not occur.         Additionally, because Baker abandoned the firearm

and cocaine base by throwing them out of his window during the

pursuit,     he        cannot   challenge       their    seizure.         See     United

States v. Stevenson, 396 F.3d 538, 546 (4th Cir. 2005).                            Thus,

we conclude the district court did not err in denying the motion

to suppress.

            Counsel additionally contends that Baker’s sentence is

unreasonable because it “is much longer than necessary.”                            When

determining a sentence, the district court must calculate the

                                            3
appropriate        advisory      Guidelines              range       and    consider       it    in

conjunction with the factors set forth in 18 U.S.C. § 3553(a)

(2006).     Gall v. United States, 128 S. Ct. 586, 596 (2007).

Appellate review of a district court’s imposition of a sentence,

“whether    inside,       just    outside,            or      significantly        outside      the

Guidelines range,” is for abuse of discretion.                                     Id. at 591.

Sentences within the applicable Guidelines range may be presumed

by   the   appellate      court    to       be       reasonable.           United    States      v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

            The district court followed the necessary procedural

steps in sentencing Baker, appropriately treating the Sentencing

Guidelines as advisory, properly calculating and considering the

applicable Guidelines range, and referencing § 3553(a).                                      While

Baker asserts that the court erred in failing to specifically

discuss     the    § 3553(a)      factors,               a    district      court     need      not

“robotically       tick   through       .    .       .       every   subsection.”          United

States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).                                           The

materials     in    the    joint    appendix                 establish      that     the     court

actively discussed the career offender guideline provision and

sentencing factors with counsel prior to imposing its chosen

sentence.     Furthermore, Baker’s sentence, which is the low end

of   the   advisory       Guidelines         range            and    no    greater    than      the

applicable statutory maximums, see 18 U.S.C. § 924(a)(2) (2006)

(prescribing ten-year maximum for § 922(g) violation); 21 U.S.C.

                                                 4
§ 841(b)(1)(B)         (prescribing         forty-year                maximum         for        offenses

involving 5 grams or more of cocaine base); 21 U.S.C. § 844

(prescribing       twenty-year        maximum          for        possession               of        cocaine

base), may be presumed reasonable.

            Counsel,       however,        argues           that          the   career           offender

provision does not comport with the goals of sentencing detailed

in   § 3553(a).         The   career       offender          guideline           implements             the

directive of 28 U.S.C. § 944(h) (2006), requiring the Sentencing

Commission    to       specify    terms      of    imprisonment                 at    or        near    the

applicable       statutory       maximum      for       defendants               who        have       been

convicted    of    a     crime   of     violence        or        a       controlled            substance

offense and have two or more prior convictions for crimes of

violence    or     controlled      substance           offenses.                U.S.        Sentencing

Guidelines Manual (“USSG”) § 4B1.1, comment. (backg’d) (2006).

In   implementing         this     directive,           the           Sentencing            Commission

modified    the    criteria       set      forth       in    § 944(h)           “to        focus       more

precisely    on     the    class      of    recidivist             offenders           for           whom   a

lengthy     term    of     imprisonment           is    appropriate                  and        to     avoid

unwarranted      sentencing       disparities           .     .       .    .”        Id.        (internal

quotation     marks        and     citation            omitted).                 Baker’s               prior

convictions of possession with intent to distribute cocaine on

or near school property and assault of a law enforcement officer

place him squarely within the category of defendants to which

the career offender provision applies.                                 See USSG § 4B1.1(a).

                                             5
Thus,    the   district   court   did       not     abuse   its   discretion    in

imposing the chosen sentence.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately       presented      in   the    materials

before   the   court   and   argument       would    not    aid   the   decisional

process.

                                                                          AFFIRMED




                                        6